                Case 2:16-cr-00080-RSM Document 129 Filed 11/20/20 Page 1 of 3




 1                                                                             The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8
                                           AT SEATTLE
 9
10 UNITED STATES OF AMERICA,                                          No. CR16-80 RSM
11                                    Plaintiff,                      PROTECTIVE ORDER
12                               v.
13 WAYNE STEVEN HOLLAUS,
14
                                      Defendant.
15
16            This matter, having come to the Court’s attention on the Unopposed Motion for
17 Protective Order Regarding Certain Discovery Items submitted by the United States of
18 America, and the Court, having considered the motion, and being fully advised in this
19 matter, hereby enters the following PROTECTIVE ORDER:
20            1.        When the government provides discovery to the defense team,1 it will
21 designate as “protected” any material that it believes may tend to identify the confidential
22 witness (“CW”) or undercover agent, including but not limited to recordings of telephone
23 calls between the CW or undercover agent and anyone else.
24            2.        The defense team will not make copies of any kind of any part of the
25 designated items without prior written permission of the Government, except that the
26
27
28
     1
      As used herein, the “defense team” includes counsels of record, their employees (such as any associate counsel,
     paralegals, legal assistants, and interns), and their contractors (such as investigators and experts).
      United States v. Hollaus, CR16-80 RSM                                                         UNITED STATES ATTORNEY
                                                                                                   700 STEWART STREET, SUITE 5220
      Protective Order - 1
                                                                                                         SEATTLE, WA 98101
                                                                                                           (206) 553-7970
              Case 2:16-cr-00080-RSM Document 129 Filed 11/20/20 Page 2 of 3




 1 materials may be downloaded from USAfx and placed on a server or other appropriate
 2 storage medium under the secure control of the defense team.
 3          3.       The defense team will not share any of the material designated as protected
 4 with anyone except for the defendant himself and others who are part of the same defense
 5 team without prior written permission of the Government. In this context, “share”
 6 includes show, provide copies of, or describe—whether in writing or orally—in a manner
 7 that will tend to reveal the identity of the CW or undercover agent. The defense team may
 8 discuss the general nature of the protected material with others, provided that that
 9 discussion does not tend to reveal the identity of the CW or undercover agent, even to
10 other defense teams.
11          4.       The defense team may review all of the discovery, including protected
12 material, with the defendant it represents. The defense team may not, however, leave any
13 protected material in the possession of the defendant or permit it to be copied.
14          5.       If the defense team wishes to file any protected material with the Court, or
15 to make reference to its contents, including reference to the identity of the CW or
16 undercover agent, the filing must be sealed, absent prior written permission of the
17 Government to file an unsealed version.
18          6.       The provisions of the protective order shall apply to all members of the
19 defense team, including but not limited to other attorneys, contract attorneys,
20 investigators, legal assistants, interns, experts, and paralegals. It is the responsibility of
21 defense counsel to ensure that all members of the defense team understand the
22 restrictions of the protective order and understand that they are required to abide by those
23 restrictions.
24          7.       In the event that current defense counsel is replaced by new defense
25 counsel, defense counsel shall not turn over any discovery to new counsel without prior
26 written permission of the Government. The Government will only grant permission when
27 it is satisfied that new counsel has reviewed the terms of the Protective Order and has
28 acknowledged that he/she is bound by them.

      United States v. Hollaus, CR16-80 RSM                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      Protective Order - 2
                                                                                   SEATTLE, WA 98101
                                                                                     (206) 553-7970
             Case 2:16-cr-00080-RSM Document 129 Filed 11/20/20 Page 3 of 3




 1         8.       This order can only be modified by written agreement of the Government,
 2 or by order of this Court.
 3
 4         DATED this 20th day of November, 2020.
 5
 6
 7
                                              A
                                              RICARDO S. MARTINEZ
 8                                            CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     United States v. Hollaus, CR16-80 RSM                               UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Protective Order - 3
                                                                              SEATTLE, WA 98101
                                                                                (206) 553-7970
